Dinkelspiel; J.
This suit instituted J>jr plaintiff, olaimlng payment for two 9how osses sold to the defendant and delivered to the latter, for the sum of $193.00.
The answer denies the indebtedness, admits that-it ordered the glass show oases for the .purpose of showing oandies to the public, snd th'-t the plaintiff failed to furnish the show oí.ses, in that those delivered were not air-tight in order to preserve the candy, and further defeotive because owing to the odors of stint, the or?niie3 exposed deteriorated and were ruined through the fault and negligenoe of plaintiff in not properly constructing the show oases. Defendant further s,nswers olaimthey ing judgment in reconvention, thst/ikxx* were compelled to put in new show ceses, which oost them #316.00, and that the injuries to She business and to the stook which had been placed in the show oases furnished by plaintiff was to the extent of $75.00, end prayed that plaintiff's suit be dismissed and there be judgment in favor of defendant in reconvention against plaintiff in the sum of $391.00 with interest.
An examination of this record, which is entirely question of fact, proves to our satisfaction, that plaintiff did not exsoute the order for the two show oases in aooordanoe with the agreement entered into at the time the order was given; plaintiff knew the nature of the business for which the show oases vere ordered, and knowing the character of the business of the defendant in question being that -of e, candy vendor on University Place in the City of 3ew Orleans, that the requirements were •such in the manufacture of these^'show oases as to make them airtight, and plaintiff was informed of this faot and undertook to mke -these show oases so that they would conform, with the requirements of defendant.In this they failed. The show oases were not mode air-tight, there were many defeots in the manufacture, both in the wood used and particularly In the paint *407and enamel, whioh for the purposes required was to have beer, of the very highest order, and very best materiel, and from the reoord we are satisfied that this was not done; in faot the odor whioh arose from the paint was notioable for more then a month after the work had been delivered,- so that the goods used by defendant for the purpose 'of show were- spoiled, deteriorated and uterrly unfit for exhibition, muoh less for use. All of these things were established and ma.de knownto plaintiff, end promising to reotify the errors, failed utterly to do so,' henoe defendant was compelled to call in another Show oase manufacturer,who testified in this oase. who did the work to the entire- satisfaction of defendant at a very nominal cost above that whioh was to have been paid to plaintiff in this .oase if the oases furnished by it were in proper order.
January, 1923.
It would be useless to enter into details of the testimony jsxsji pro and oon in this oase and it would serve no usefull purpose. In the argument of this oase it was stated by counsel for defendant that the judge of the lower Court had, after the trial of the oase, gone into the establishment of the defendant, examined these show oases and found the faot to be that there was still an sxrit odor of paint prevailing.at the time of hie examination. There was no dispute of this fa.ot and no denial made-by plaintiff's attorney, and whilst we do not rely upon this, statement and only give it in this opinion.as sn additional reason why the defense in this oase must prevail, irrespective of what the Judge may have seen, • under the evidence as presented, weaxsf±xx are firmly convinced that the plaintiff has failed to'make out his oase.
On the' reconventional demand we see no reason to dis- • turb the- judgment which dismissed same.
For the reasons, assigned it .is. therefore ordered, adjudged and deoreed, that- the;-judgment of the Court «quo be and the same is-hereby affirmed, costs'of both courts to be paid by the plaintiff.
-Judgment affirmed-